Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-36 and 54-80 are pending. Claims 37-53 are canceled. New claims 78-80 are drawn to non-elected species. New claims 81-85, drawn to non-elected invention, would have been restricted, had they been previously presented. New claims 81-85 would have been placed grouped together with Group (II) for the same reason described in the restriction requirement of 10/09/2018. Therefore, claims 4, 5, 7-10, 12, 14, 17-20, 22-24, 26-36, 54-64,  and 66-85 are withdrawn. Claims 1-3, 6, 11, 13, 15, 16, 21, 25, and  65 are examined in accordance to the elected specie. 
The amendment filed on 03/02/2021 in response to the Non-Final office Action of 09/03/2020 is acknowledged and has been entered.


Action Summary
Claims 1-3, 6, 11, 13, 15, 16, 21, 25, and 65 rejected under 35 U.S.C. 103 as being un-patentable over Adams et al. (US6,908,934 B2) in view of Patani et al., Chem. Rev. 1996, 96, 3147-3176 are maintained.

Claim Rejections - 35 USC § 103

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-3, 6, 11, 13, 15, 16, 21, 25, and 65 remain rejected under 35 U.S.C. 103 as being un-patentable over Adams et al. (US6,908,934 B2) in view of Patani et al., Chem. Rev. 1996, 96, 3147-3176. 
Adams et al. teach a compounds of the formula I 

    PNG
    media_image1.png
    912
    532
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    860
    460
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    404
    168
    media_image3.png
    Greyscale

as exhibiting excellent LXR activity one of preferred compounds of the formula I, see col 13. 
Adams et al. do not teach the elected compound i.e. 

    PNG
    media_image4.png
    149
    212
    media_image4.png
    Greyscale
.
 Patani specifically states monovalent” interchange of amino and hydroxyl is well known and has been successfully employed in the development of various pharmacological agents (p. 3150, first col, fourth paragraph); and also discusses interchange of an amino group with an hydroxyl moiety has been shown to result in the development of agents with similar receptor binding activity, in this case benzodiazepine, see page 3150, second col, third para. 
Patani teaches (from p. 3147):

    PNG
    media_image5.png
    200
    613
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    107
    614
    media_image6.png
    Greyscale

So, Patani gives the following motivations for bioisosterism: potential reduction of side effects, improvement of bioavailability, improvement of metabolism or excretion; thus, bioisosteric replacements provide a rational modification of lead compounds into safer and more clinically effective agents.
Also, Patani teaches (from p. 3148):

    PNG
    media_image7.png
    168
    613
    media_image7.png
    Greyscale

Enhanced potential for successful development of new clinical agents.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was file to select the compound taught by Adams as having excellent LXR agonist activity as taught by Adams et al and modify such compound  by replacing the hydroxyl moiety at the R1 position with an amino group. One would have been motivated to so not only because Adams et al teach the R1 positon can be substituted but also because Patani et al.  gives the 
	Applicants’ argument and Response to Applicants’ argument
Applicants argue Adams suggests that modifications at R1 and/or R7 within the bis-octahydrophenanthrene anhydrides or bis-octahydrophenanthrene carboxiamides can only further include hydrogen. Biological testing in Adams was only performed using aryl functional groups containing oxygen and not amino groups. In response, the Examiner finds Applicant’s argument not persuasive. While Adams does not teach NH at position of R1 and at position R7,  Patani clearly teaches hydroxyl and amino are bioisosteric replacement called Grimm’s hydride displacement law. As such, Patani provides the motivation for substituting the hydroxyl group with the amino group. Additionally, Adams clearly teaches that R1 and R7 can be modified.0
Applicants argue that Patani also cautions that mere retention of (benzodiazepine receptor binding) IC50 values via amino-to-hydroxyl bioisosterism does not always result in favorable in vivo efficacy (ADME/PK/PD), where in vivo efficacy can dramtically differ from relevant in vitro IC50 values, see Patani, page 3151, first column, penultimate sentence prior to Section 3. Applicants argue that there is no teaching nor suggestion in Adams or Patani, alone or in combination with one another, to modify  the claimed core structure with the 6,9-In response, the Examiner finds Applicants’ argument not persuasive. It may well be true that Patani also cautions that mere retention of (benzodiazepine receptor binding) IC50 values via amino-to-hydroxyl bioisosterism does not always result in favorable in vivo efficacy (ADME/PK/PD), where in vivo efficacy can dramatically differ from relevant in vitro IC50 values Patani, page 3151, first column. However, the Examiner contends that in the case where neighboring purines (compound 9a with a NH2 moiety and 9b with an OH moiety) exhibited similar activity with regard to their affinity for the benzodiazepine receptor, pharmacological activity was retained. That give a person of ordinary skill in the art to modify the compound of Adams having an OH moiety attached to both of the octahydrophenanthrene groups by replacing one of the OH with a NH2 moiety, leading to the expectation that the  LXR activity is retained. Furthermore, the Examiner does not dispute that fact that Patani teaches while one may only observe retention of activity associated with interaction of drug with the pharmacophore, bioisosteres may differ dramatically in their in vivo efficacy. However, the Examiner contends that the key word Patani uses is “may”. Applicant has not shown that the bioisosteric replacement of OH and NH2 on compound 11 of Adams et al. would result in a significant different in vivo efficacy. Assuming the modified compound achieves a significant different in vivo efficacy, the skilled artisan would be able to enhance said efficacy in vivo with various drug delivery approaches as taught by. Wen et al. clearly teaches various drug delivery approaches can be used to maximize therapeutic efficacy and minimize side effects, by impacting absorption, distribution, metabolism, and elimination (ADME) of a drug compound, see Abstract. Lastly, the Examiner contends that the claims are drawn to a 
Applicant argues that Patani does not even consider bis-octahydrophenanthrene anhydrides or bis-octahydrophenanthrene imides, respectively, let alone substitution related to the same. Patani only considers specific bioisosteric substitution of 6,9-disubstituted purines, more specifically  9a and 9b

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

In response, the Examiner finds Applicant’s argument not persuasive. Contrary to Applicant’s assertion that. Patani only considers specific bioisosteric substitution of 6,9-disubstituted purines, more specifically  9a and 9b, Patani clearly teaches bioisosteric replacement of OH and NH2 in other receptors as depicted in Figures 6, 10, 11, and 12. Therefore, a person of ordinary skill in the art would be expected LXR activity by replacing one of the OH moiety of the bis-octahydrophenanthrene with an NH2 moiety with success. 
With respect to Applicant’s argument about the cited referenced Staveness et al. and Barreiro, the Examiner cannot comment as copy of these references are not provided to the Examiner. As such, these references are not considered by the Examiner. 
Id. at 1364, 83 USPQ2d at 1304. In the present, case, a person of ordinary skill in the art reading Adams and Patani would reasonably expect modifying the compound of Adams by substituting the hydroxyl moiety at position of R1 with an amino moiety to give a compound for the purpose of Adams. In fact, even if one were to take into consideration Patani consideration of cautions that mere retention of (benzodiazepine receptor  in vivo efficacy. Patani, page 3151, the claims are drawn to a compound and not a method of treatment. The in vitro assay would be sufficient to provide a motivation to modify the compound without the need for efficacy. 
Lastly, Applicants’ arguments with respect to Patani are not persuasive because Patani clearly teaches amino and hydroxyl groups are bioisosteres replacement and bioisosteres replacement under Grimms’ hydride law. Additionally, Applicants have not shown that replacing the OH with the NH groups would not result in a compound having similar activity. 


Conclusion
No claims are allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN P CORNET/             Primary Examiner, Art Unit 1628